Citation Nr: 0723413	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability (claimed as skin rash, hives).  

2.  Entitlement to an increased disability rating for 
recurrent left ankle sprains, status post Brostrom 
reconstruction, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for disability 
manifested by chronic allergies and/or colds.

4.  Entitlement to an increased disability rating for major 
depression, currently evaluated as 50 percent disabling.  

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

6.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 2004, 
including service in Southwest Asia from May 1991 to July 
1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

Procedural history

In a January 2005 rating decision, the RO denied entitlement 
to service connection for skin rash, hives and chronic 
allergies/colds.  The RO also granted service connection for 
major depression and recurrent left ankle sprains, status 
post Brostrom reconstruction (hereinafter, recurrent left 
ankle sprains), evaluated as 50 percent and 10 percent 
disabling, respectively.  In an April 2005 rating decision, 
the RO denied entitlement to TDIU.  In June 2005, the veteran 
filed a notice of disagreement (NOD) as to the denials of her 
claims for service connection and TDIU.  The RO issued a 
statement of the case (SOC) regarding these issues in 
September 2005 and a substantive appeal (VA Form 9) was 
received in October 2005.  

The veteran testified regarding the service connection and 
TDIU claims at a Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) in May 2006.  A transcript of that 
hearing is associated with the claims file.  

In a June 2006 rating decision, the RO denied increased 
ratings for major depression and recurrent left ankle 
sprains.  The veteran filed a NOD in February 2002 and a SOC 
was issued in June 2006.  The veteran's representative 
submitted a VA Form 646 in December 2006, within the period 
for perfecting an appeal, and the increased rating issues 
were included in that document.  The Board accepts the VA 
Form 646 as a timely substantive appeal with respect to the 
increased rating issues.  See 38 C.F.R. § 20.301 (2006) [a 
substantive appeal may be filed by a claimant personally, or 
by his or her representative].

Finally, the Board notes that service connection for asthma 
was denied by rating decision in July 2006.  The veteran 
perfected an appeal of that decision.  

In August 2006, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2006).

The current decision addresses the issues of entitlement to 
service connection for skin rash, hives and entitlement to an 
increased rating for recurrent left ankle sprains.  All 
remaining issues are addressed in the REMAND following the 
ORDER.  The REMAND will occur via the Appeals Management 
Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a chronic skin condition.  

2.  The veteran's left ankle disability is manifested by 
moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  A chronic skin disability (claimed as skin rash, hives) 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The schedular criteria for a disability rating higher 
than 10 percent for recurrent left ankle sprains have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code (DC) 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the service connection claim, the veteran was 
provided VCAA notice in October 2005, after the initial 
adjudication of her claim in the January 2005 rating decision 
at issue.  But in Pelegrini II, the Court clarified that in 
these type situations, where the veteran did not receive VCAA 
notice until after the initial adjudication of her claim, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew, as if that initial decision 
was not made.  Rather, VA need only ensure the veteran 
receives or since has received VA content-complying notice 
such that she is not prejudiced.  The Court more recently 
addressed what must occur when there are these type timing 
errors in provision of the VCAA notice, to avoid unduly 
prejudicing the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, the RO readjudicated the claim and sent 
her a supplemental statement of the case (SSOC) in January 
2006, following the VCAA notice compliance action.  She was 
provided every opportunity to submit evidence and argument in 
support of her claim, and to respond to the notice.  In April 
2006, the veteran stated that she had no further evidence to 
submit.  Therefore, there is no prejudice to the veteran 
because her claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

In regards to the increased rating claim, the veteran was 
provided notice of the VCAA in October 2005, prior to the 
initial adjudication of her claim in the April 2006 rating 
decision at issue.  

The October 2005 VCAA letters summarized the evidence needed 
to substantiate the claims and VA's duty to assist.  They 
also specified the evidence the veteran was expected 
to provide, including the information needed to obtain both 
his private and VA medical treatment records.  In this way, 
the VCAA letters clearly satisfy the first three "elements" 
of the notice requirement.  In addition, both letters stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of her claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records and reports of VA examinations.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  As noted 
above, the veteran has indicated that she has no further 
evidence to submit.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Entitlement to service connection for a chronic skin 
disability (claimed as skin rash, hives).  

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

With respect to Hickson element (1), there is no evidence of 
a chronic skin disability shown currently.  On VA examination 
in May 2003, the veteran reported having a case of hives two 
months prior.  She indicated that the hives were treated with 
steroids and resolved over the course of eight days.  The 
contributing antigen was not identified and had not recurred.  
She also reported a story of chafing from battle dress 
uniforms (BDU's) that were starched on her medial thighs.  
This was not a blistering response that happened with this 
chafing and generally resolved with removal of her BDU's and 
skin moisturizing.  The diagnosis was "Hives: Episode times 
one. Apparent allergic reaction, resolved without sequela."  

VA outpatient treatment records show that when seen in 
December 2004 the veteran denied any rashes.  She also denied 
any rashes or itching in February 2005 when physical 
examination revealed the skin to be warm and dry.  In May and 
June 2005, examination revealed warm and dry skin with good 
color. 

In the absence of a confirmed diagnosis of a chronic skin 
disability, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

Furthermore, to the extent the veteran and her spouse, 
through their testimony, are attempting to provide medical 
evidence concerning the existence of the claimed disability, 
it is also now well established that an opinion of a person 
without medical training or experience on medical matters 
such as diagnosis and etiology is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic skin 
disability (claimed as skin rash, hives).  The benefit sought 
on appeal is accordingly denied since there is no reasonable 
doubt to resolve in the veteran's favor concerning this.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to an increased disability rating for recurrent 
left ankle sprains, currently evaluated as 10 percent 
disabling.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

Specific rating criteria

The veteran's left ankle disability is rated as 10 percent 
disabling under DC 5271.  

Under DC 5271, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, DC 5271 (2006).

Unfortunately, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  However, the Schedule for 
Rating Disabilities also provides some guidance by defining 
full range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).

The provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59 require 
consideration of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated contemplates limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

In a January 2005 rating decision, the RO granted service 
connection for recurrent left ankle sprains and assigned a 10 
percent rating.  

The veteran sought an increased rating in June 2005.  [The 
Board notes specifically that the veteran did not disagree 
with the January 2005 rating decision, but stated that she 
"wished to file for increase . . . for limitation of motion 
of the ankle which I am rated 10%."  See VA Form 21-4138, 
dated and received on June 23, 2005.  As such, her statement 
is not viewed as a NOD to the January 2005 rating decision.]  

The evidence in this case consists of a VA examination 
conducted in November 2005.  On physical examination, range 
of motion of the left ankle was 12 degrees dorsiflexion and 
36 degrees plantar flexion.  There was no ankle pain on 
motion.  The examiner noted that there was no loss of motion 
following repetitive use.  The veteran's gait was linear with 
normal balance and propulsion.  X-ray of the left ankle was 
unremarkable.  

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent.  
The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the left ankle disability under DC 5271.  
Although it revealed some limitation of motion, the November 
2005 VA examination report showed that the veteran had 60 
percent of normal dorsiflexion and 80 percent of normal 
plantar flexion in the left ankle.  This clearly does not 
amount to a "marked" limitation of motion of the ankle.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In addition, the Board has considered whether an increased 
disability rating is warranted for the veteran's left ankle 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The clinical 
findings of record, however, do not reflect impairment that 
warrants a higher rating.  As noted above, the November 2005 
VA examination revealed that there was no pain on left ankle 
motion or loss of motion following repetitive use.  Therefore, 
although it has no reason to doubt that the veteran's left 
ankle disability is productive of pain, the Board is unable to 
identify any clinical findings which would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing, nor does the veteran allege, that the 
left ankle disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 10 percent on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2006).  There is no indication 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); of course, given the Board's remand of her TDIU 
claim, she may be entitled to a higher rating on another 
basis, i.e., pursuant to 38 C.F.R. § 4.16 (2006), which 
represents an independent basis for a higher determination.  
See Colayong v. West, 12 Vet. App. 524, 537 (1999); Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994).  In addition, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this aspect of the veteran's claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107.


ORDER

Entitlement to service connection for a chronic skin 
disability (claimed as skin rash, hives) is denied.  

Entitlement to an increased disability rating for recurrent 
left ankle sprains is denied.  


REMAND

Reasons for remand

Entitlement to service connection for disability manifested 
by chronic allergies and/or colds.

The service medical records show that in December 1992 the 
veteran was seen for cold symptoms and a sore throat with a 
diagnosis of left otitis media.  Thereafter, the records 
document multiple complaints resulting in diagnoses of 
bronchitis and upper respiratory infection.  

A May 2003 VA examination noted the veteran's history of 
allergies to iodine and caffeine; however, no pertinent 
diagnosis was offered.  

The RO denied the veteran's claim in January 2005 on the 
basis that no current chronic respiratory condition was 
shown.  However, VA treatment records dated in 2006 show that 
the veteran had been prescribed medication (Chlorpheniramine) 
for allergies and allergy type symptoms.  It is unclear 
whether the veteran is still taking such medication.  As 
such, the Board feels that she should be afforded another VA 
examination to determine whether she has any current 
disability manifested by chronic allergies and/or colds that 
can be attributed to her period of service.  

Entitlement to an increased disability rating for major 
depression, currently evaluated as 50 percent disabling.  

The general rating formula for mental disorders set forth in 
38 C.F.R. § 4.130, provides the following levels of 
disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The evidence in this case consists of VA treatment records 
dated in 2005 and 2006.  Progress notes dated in May and June 
2006 reflect diagnoses of post traumatic stress disorder 
(PTSD), including a diagnosis of PTSD, chronic with major 
depression, and show that the veteran is attending - or was 
at that time - a PTSD group.  

The Board notes that compensation can only be granted for 
service-connected disabilities.  See 38 U.S.C.A. § 101(13) 
(West 2002).  Service connection is currently not in effect 
for PTSD.  Thus, in rating the veteran's major depression, it 
is incumbent upon the Board to identify, and disregard, any 
psychiatric pathology which is due to the non service-
connected PTSD.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Given the above, the Board believes that the veteran should 
be afforded a VA psychiatric examination to delineate the 
extent of impairment caused, respectively, by her service-
connected major depression and non service-connected PTSD.  
The Board notes that the veteran has not previously been 
examined by VA in conjunction with her increased rating 
claim.  

Entitlement to TDIU.

With respect to the veteran's TDIU claim, the Board finds 
that the resolution of her remanded service connection and 
increased rating claims may impact this claim.  Indeed, if 
the RO awards service connection for a disability manifested 
by chronic allergies and/or colds or increases the disability 
rating for major depression, and a single or combined 100 
schedular evaluation resulted, the total rating issue will be 
rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under 
these circumstances, the Board finds that, as the above 
issues are inextricably intertwined with the TDIU issue, they 
should be considered together, and thus a decision by the 
Board on the veteran's TDIU claim would now be premature.  
See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

Entitlement to service connection for asthma.  

The Board finds that a review of the procedural history of 
this issue is necessary.  

In April 2003, the veteran submitted an original claim (VA 
Form 21-526) seeking service connection for, among other 
things, "chronic allergies/colds."  The Board notes that 
the document contains no reference to asthma. 

In January 2005, the RO denied service connection for chronic 
allergies/colds.  The veteran filed a NOD to this decision in 
June 2005 and a SOC regarding the issue of entitlement to 
service connection for "chronic allergies/colds" was issued 
in September 2005.  In October 2005, the veteran filed her 
substantive appeal (VA Form 9) wherein she referred to the 
issue as "chronic allergies/colds (bronchial asthma)."  

The veteran was afforded a Travel Board hearing before the 
undersigned VLJ in May 2006.  Based on her substantive 
appeal, the issue at the hearing was phrased as "entitlement 
to a disability manifested by chronic allergies and/or colds, 
also claimed as bronchial asthma . . . ."  See May 2006 
hearing transcript, page 2.  The veteran then proceeded to 
provide testimony regarding asthma.  Id. pages 3-5.  

In February 2006, the veteran submitted correspondence which 
was construed as a claim of entitlement to service connection 
for asthma.  See VA Form 21-4138, dated in February 2006.  

In a July 2006 rating decision, the RO denied service 
connection for asthma.  The veteran filed a timely NOD and a 
SOC was issued in November 2006.  A substantive appeal (VA 
Form 9) was received later that month.  In her substantive 
appeal, the veteran requested a Travel Board hearing; 
however, the Board finds that given the testimony regarding 
asthma provided at the May 2006 hearing, the veteran should 
be contacted to ascertain whether she requires a separate 
hearing specifically on this issue.  

In this regard, the Board notes that the RO has assigned a 
separate docket number for the asthma claim (#06-36 842) 
while the remaining five issues on appeal are docketed under 
the one listed on title page of this decision (#05-34 061).  
If the veteran determines that a separate hearing regarding 
the asthma claim is not necessary, the Board notes that all 
issues may be handled under the current docket number.  The 
Board notes that in this case the issue would be phrased as 
stated at the May 2006 hearing - entitlement to a disability 
manifested by chronic allergies and/or colds, also claimed as 
bronchial asthma.  However, if she decides that she does want 
a separate Travel Board hearing solely on the issue of 
entitlement to service connection for asthma this claim will 
have to be kept under the separately assigned docket number.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated her for disability manifested 
by chronic allergies and/or colds since 
service and for major depression since 
2005.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

The letter should also explain the 
circumstances outlined above regarding 
her asthma claim.  Specifically, ask 
her whether, in light of the testimony 
regarding asthma provided at the May 
2006, she still desires a separate 
Travel Board hearing solely on this 
issue.  If she does, maintain the 
asthma claim under the separate docket 
number already assigned and schedule 
her for a Travel Board hearing at the 
RO.  If she does not, all issues may be 
returned to the Board under the current 
docket number.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any disability manifested 
by chronic allergies and/or colds.  The 
examiner should review the veteran's 
claims file.  All indicated tests and 
studies should be performed, and all 
findings reported in detail.  The 
examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that any disability 
manifested by chronic allergies and/or 
colds diagnosed is related to the 
veteran's military service.  The 
rationale for any opinion expressed 
must be provided.

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of her major 
depression.  The psychiatrist should 
review the veteran's claims file and, 
to the extent possible, differentiate 
between psychiatric symptomatology due 
to the service-connected major 
depression and the non service-
connected PTSD.  The psychiatrist 
should comment upon the severity of 
symptoms attributable solely to major 
depression and the impact of 
symptomatology upon the veteran's daily 
functioning.  The psychiatrist should 
also assign a Global Assessment of 
Functioning (GAF) score attributable 
solely to major depression.  Further, 
the examiner should indicate whether 
the service-connected major depression 
alone prevents the veteran from 
obtaining or maintain substantially 
gainful employment.  If it is 
impossible to so differentiate, this 
should be so stated.  The rationale for 
any opinion expressed must be provided.

4.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If these claims are not 
granted to the veteran's satisfaction, 
send her and her representative a SSOC 
and give her an opportunity to respond 
to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


